SULLIVAN, Judge
(concurring):
I agree with my Brother’s excellent opinion but write only to underscore one aspect of the case — the issue of prison confinement. There was a full appellate review at the Court of Criminal Appeals level and at our level, the level of a United States Court of Appeals, over the issue whether appellant would get credit for a portion or all of 22 days out of a 5-year sentence.
To me, the fact that the military justice system and a federal court of appeals would expend its resources to determine whether appellant gets out of prison 22 days earlier is an indication of the value a good criminal justice system should place on even one day of unjust confinement. I am proud that our Court gave full review to this case and I am reminded of the thoughts of one prisoner long ago:
I know not whether Laws be right,
Or whether Laws be wrong;
All that wé know who lie in gaol
Is that the wall is strong;
And that each day is like a year,
A year whose days are long.
Oscar Wilde, The Ballad of Reading Gaol, Part 5, Stanza 1 (1898).